Per Curiam. The Clerk of the Court refused to docket this case when the record was presented. Appellants, by their attorney, Jon A. Williams, have filed a motion for a Rule on the Clerk. The motion contends that the record was timely filed. It was not timely filed, and we deny the motion.  It is an attorney’s duty to timely file the record. In this case the record was late because one of the orders of extension was not entered before the period for filing the record had expired. See Ark. R. App. P. 5. In addition, the record was tendered more than seven months after the entry of the judgment. See Ark. R. App. P. 5(b). If the attorney will concede by affidavit that it was his fault that the record was not timely filed, or if other good cause is shown, then the motion will be granted.